DETAILED ACTION
This Notice of Allowance is in response to the Application filed November 24, 2020.
REASONS FOR ALLOWANCE
2.	Claims 1-19 are allowable over the references of record for at least the following reasons:
	Claim 1:  a first air duct provided to an intake passage configured to lead intake air to a combustion chamber of an engine;
	a second air duct provided to the intake passage and provided with an intake opening that opens toward a space between the powertrain unit and the battery . . .
	wherein the controller increases a ratio of the second intake air amount relative to sum of the first intake air amount and the second intake air amount, when the controller determines that the ambient temperature exceeds a first threshold temperature, compared with when the controller determines that the ambient temperature is below the first threshold temperature.  
	Claim 14:  a first air duct provided to an intake passage configured to lead intake air to a combustion chamber of an engine;
	a second air duct provided to the intake passage and provided with an intake opening that opens toward a space between the powertrain unit and the battery . . .
	increasing a ratio of the second intake air amount relative to the sum of the first intake air amount and the second intake air amount, when the ambient temperature is determined to exceed the first threshold temperature, compared with when the ambient temperature is determined to be below the first threshold temperature, by controlling operation of the intake-air-amount adjusting part.  
	The closest prior art is the Yang reference (CN 111605432 A).  The Yang reference fails to disclose all of the features of the independent claims.  Furthermore, no located references teach or suggest the features of the independent claims alone or in combination with the Yang reference.  Accordingly, there is allowable subject matter.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747